02/20/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs January 24, 2018

          STATE OF TENNESSEE v. CHRISTOPHER M. MULLINS

                Appeal from the Criminal Court for Sullivan County
                        No. S61123   R. Jerry Beck, Judge


                            No. E2017-01087-CCA-R3-CD


The defendant, Christopher M. Mullins, appeals the revocation of the six-year
probationary sentence imposed for his 2013 conviction of manufacturing .5 grams or
more of methamphetamine, arguing that the trial court erred by ordering that he serve the
balance of his sentence in confinement. Discerning no error, we affirm.

           Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

M. Tyler Harrison, Blountville, Tennessee, for the appellant, Christopher M. Mullins.

Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant
Attorney General; Barry P. Staubus, District Attorney General; and P. Michael Filetti,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

              On May 2, 2013, the defendant pleaded guilty to a single count of
manufacturing methamphetamine, a Class C felony, in exchange for a sentence of six
years’ supervised probation. On August 10, 2016, a probation violation warrant issued
alleging that the defendant violated the terms of his sentence by failing to reside at the
John R. Hay House (“Hay House”) as directed.

              At the May 12, 2017 revocation hearing, the defendant pleaded guilty to the
violation and agreed to the facts as alleged in the probation violation warrant: “On or
about 07/29/16, the Offender left the facility without permission and failed to return. The
Offender’s whereabouts are unknown. The Offender is considered absconded f[ro]m
supervision.”
             The defendant admitted that he had two felony convictions from Hawkins
County in addition to the felony conviction in this case. He also acknowledged that he
had several misdemeanor convictions. The defendant testified that he had three minor
daughters ages 14, 12, and nine and that he shared custody of the children with his
estranged wife when he was not in jail.

                The defendant testified that while he was at the Hay House, he received a
telephone call from his daughter who told him that his six-month-old granddaughter “had
to go to Shriner’s to have open heart surgery” and that she had passed away. The
defendant said that he told a man at Hay House named Mayo “what was going on” and
then left. The defendant claimed that his son was killed in a car accident “on his way
down” to the granddaughter’s funeral. The defendant said that after he learned of the
death of his son, he “just kindly went crazy and ballistic, started drinking, doing pills. . . .
And just kindly lost [his] mind.” He acknowledged that he did not return to Hay House.
He also conceded that while he was absent from Hay House he acquired new charges of
theft of property valued at $1,000 or less and criminal trespassing. The defendant asked
the trial court for “a second chance to go back to the Hay House and do this right.”

               During cross-examination, the defendant admitted that following release on
probation, he had acquired a new charge of driving on a revoked or suspended license
that led to his probation’s being revoked. After his probation was revoked the first time,
the defendant’s probationary term was reinstated and he was ordered to reside in the Hay
House. The defendant acknowledged that he spent less than eight days in Hay House
before he left. He also conceded that he did not turn himself in on the violation warrant
that was issued in this case but that he was transferred to Sullivan County after he was
arrested on new charges in Hawkins County.

              At the conclusion of the hearing, the trial court noted that the defendant had
a long criminal history as well as a long history of drug addiction. The court stated that
he ordered the defendant to go to Hay House to receive drug treatment. The court
expressed sympathy that the defendant lost two close family members in close succession
but stated that the defendant had “reached the end of the road in the sense” that he could
not be trusted with a sentence involving release in the community. The court expressed
particular concern that the defendant had continued to drive while on probation despite
that he did not have a driver’s license and despite that he continued to use drugs. The
trial court ordered the defendant to serve the balance of his six-year sentence in
confinement.

              In this appeal, the defendant contends that the trial court erred by ordering
that he serve his sentence in confinement.
                                              -2-
              The accepted appellate standard of review of a probation revocation is
abuse of discretion. See State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001); see also State
v. Reams, 265 S.W.3d 423, 430 (Tenn. Crim. App. 2007). Generally, “[a] trial court
abuses its discretion when it applies incorrect legal standards, reaches an illogical
conclusion, bases its ruling on a clearly erroneous assessment of the proof, or applies
reasoning that causes an injustice to the complaining party.” State v. Phelps, 329 S.W.3d
436, 443 (Tenn. 2010). The 1989 Sentencing Act expresses a burden of proof for
revocation cases: “If the trial judge finds that the defendant has violated the conditions of
probation and suspension by a preponderance of the evidence, the trial judge shall have
the right by order duly entered upon the minutes of the court to revoke the probation and
suspension of sentence. . . .” T.C.A. § 40-35-311(e)(1).

              Upon a finding by a preponderance of the evidence that the defendant has
violated the conditions of probation, the trial court may revoke the defendant’s probation
and “[c]ause the defendant to commence the execution of the judgment as originally
entered, or otherwise in accordance with § 40-35-310.” Id.; see also Stamps v. State, 614
S.W.2d 71, 73 (Tenn. Crim. App. 1980). Following a revocation, “the original judgment
so rendered by the trial judge shall be in full force and effect from the date of the
revocation of such suspension.” Id. § 40-35-310.

              Given that the defendant admitted that he violated the terms of his
probationary sentence by absconding from Hay House, the record evinces an adequate
basis for revocation. Additionally, although the defendant argues that the deaths of his
granddaughter and son in close succession led him to leave Hay House without
permission and drove him to use drugs and alcohol, which, in turn, prevented him from
complying with the terms of his probation, a finding of “willfulness in regard to the
failure to adhere to the other terms of his probation” is not required. See State v. Roxann
Lee Cruse, No. W2016-00119-CCA-R3-CD, slip op. at 3 (Tenn. Crim. App., Jackson,
Feb. 6, 2017); State v. Bobby Ray Graves, Jr., No. M2015-00619-CCA-R3-CD, slip op.
at 5 (Tenn. Crim. App., Nashville, October 30, 2015); State v. Herman Majors, Jr., No.
M2009-02087-CCA-R3-CD, slip op. at 3 (Tenn. Crim. App., Nashville, Aug. 19, 2010).
Under these circumstances, the trial court did not abuse its discretion by revoking the
defendant’s probation and ordering that he serve the balance of his sentence in
confinement.

                                                    _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE




                                             -3-